DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 18 March 2021. Claims 1 - 4, 6 - 10, 14, 16, 20 and 21 are currently pending. 

Specification
The objections to the disclosure are hereby withdrawn in view of the amendments and remarks received 18 March 2021. 

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 4 - 5 of claim 1 recite, in part, “at differing angles with transverse to an axis and with all of said oblique cameras” which appears to contain a grammatical error and inconsistent claim terminology. The Examiner suggests amending the claim to --at differing angles one or more oblique cameras-- in order to maintain consistency with line 2 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Lines 8 - 9 of claim 10 recite, in part, “from 6 oblique directions; wherein taking images in a nadir direction” which appears to contain a grammatical error and/or a minor informality. The Examiner . Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Line 2 of claim 14 recites, in part, “said forward or backwards oblique and nadir direction are produced” which appears to contain a grammatical error. The Examiner suggests amending the claim to --said forward or backwards oblique and nadir directions are produced-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Line 2 of claim 20 recites, in part, “said forward or backwards oblique and nadir direction are produced” which appears to contain a grammatical error. The Examiner suggests amending the claim to --said forward or backwards oblique and nadir directions are produced-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
The objections to claims 3, 6, 11, 12, 15, 17 and 18, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 18 March 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 3, 6 - 10, 14, 16, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same longitudinal direction" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which aircraft “said aircraft” recited on line 2, along with subsequent recitations of “said aircraft”, are referencing. Are they referring to the “aircraft” recited on line 8 of claim 1 or to the “aircraft” recited on line 1 of claim 7? Additionally, it is unclear as to whether the “aircraft” recited on line 8 of claim 1 and the “aircraft” recited on line 1 of claim 7 are the same aircraft or different aircrafts. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat the claims as requiring and referencing a single same aircraft and suggests amending line 1 of claim 7 to --further comprising [[an]] said aircraft--.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to oblique images-- and line 8 and line 10 of claim 10 to --nadir images--. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which images “said images” recited on line 10 are referencing. Are they referring to the “images” recited on line 5 of claim 16 or to the “images” recited on line 9 of claim 16? Additionally, it is unclear as to whether the “images” recited on line 5 of claim 16 and the “images” recited on line 9 of claim 16 are the same images or different images. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat the claim as requiring and referencing two different set of images and suggests amending line 5 and line 8 of claim 16 to --oblique images-- and line 9 and line 10 of claim 16 to --nadir images--.
Claims 2, 3, 6, 8, 9, 14, 20 and 21 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base 

Double Patenting
Applicant is advised that should claim 10 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 14 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 4, 6 - 9 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 18 March 2021 have been fully considered but they are not persuasive.
On pages 8 - 10 of the remarks the Applicant’s Representative argues that claim 1 “as currently amended recites a system with cameras facing in one longitudinal direction and one nadir direction and rotating around only one axis that is capable of creating a full 3D map of a terrain (viewing every point from 6 sides).” Furthermore, the Applicant’s Representative argues that Reece does not recite that “the at least one oblique camera is directed to only one longitudinal direction and that the cameras rotate about only one axis.”  The Applicant’s Representative argues that “Reece specifically teaches the need for multiple cameras, multiple rotators and the use of a ‘step-stare’ process.” Furthermore, the Applicant’s Representative argues that claim 1 is allowable over Reece at least because Reece discloses employing a camera assembly capable of imaging in nadir, forward and rearward directions to achieve such a map and “to achieve such a system Reece teaches multiple cameras directed in more than two directions and/or rotation around multiple axes.” The Applicant’s Representative argues that the “current invention as recited in claim 1 as currently amended is a much simpler system including cameras directed only in two direction [sic] with only one axis of rotation” and that there “is no hint or suggested [sic] in Reece that it would be possible or useful to build a such a simple system (with cameras directed in only two directions and rotating around only one axis) to achieve the full 3D map.” In addition, the Applicant’s Representative argues that Lapstun et al. do “not teach, suggest or motivate acquiring a full 3D map using a simple system with a nadir camera and one or more oblique cameras all directed in one longitudinal direction.”  The Examiner only one longitudinal direction and that the cameras rotate about only one axis”, “a system… that is capable of creating a full 3D map of a terrain (viewing every point from 6 sides)“ and “acquiring a full 3D map”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner asserts that argued limitations of claim 1 recite, as filed, “at least two cameras including a nadir camera and one or more oblique cameras”, “all of said oblique cameras facing in the same longitudinal direction” and “an actuator to sweep said camera bracket around said axis.” Furthermore, the Examiner asserts that Reece discloses the amended limitations of claim 1 as filed corresponding to the argued limitations, see at least the abstract, figures 1A, 1B, 4 & 6, column 1 lines 35 - 44, column 2 line 49 - column 3 line 5, column 3 line 62 - column 4 line 4, column 4 line 61 - column 5 line 15, column 5 lines 32 - 50 and column 8 lines 45 - 47 of Reece wherein he discloses that a “rotator 114 controls rotation about a horizontal axis 110. A rotator can be a motor or actuator. Also illustrated schematically is one of the cameras that is directed at an oblique angle 108a and a vertically directed 
On pages 10 - 11 of the remarks the Applicant’s Representative argues that Charlaix et al. do not disclose or suggest “taking images in only one of a forward or backwards oblique direction as recited in claims 10 and 16” nor “that the aircraft includes passes by each of two opposing sides of the region of interest on said LoF's in each of two opposing directions, parallel to the LoF's, as claimed in amended claims 10 and 16”. The Examiner respectfully disagrees. Initially, the Examiner asserts that the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, the Examiner asserts that Reece in view of Charlaix et al. disclose the argued limitations as claimed, i.e., “wherein the traveling includes passing by each of two opposing sides of the region of interest on said LoF's in each of two opposing directions” and “taking images directed along the LoF’s in only one of a forward or backwards oblique direction”. The Examiner asserts that Reece discloses “wherein the traveling includes passing by each of two opposing sides of the region of interest on said LoF's” and “taking images directed along the LoF’s in only one of a forward or backwards oblique direction”, see at least figures 1A - 1B, 3, 4 and 6, column 2 line 53 - column 3 line 5, column 4 lines 16 - 32, column 4 line 55 - column 5 line 15, column 6 line 38 - column 7 line 25 and column 8 lines 45 - 47 of Reece wherein he discloses that “illustrated schematically is one of the cameras that is directed at an oblique angle 108a and a vertically directed camera 108b that is partially obscured by the first camera 108a (in the figure). Also illustrated is a control module 116 that connects to the rotators as well as to the two cameras. This control module controls the rotation of the camera system around horizontal and vertical axes and also causes the cameras to take vertical and oblique images”, that “embodiments may include any number of cameras”, that in order to “create a in each of two opposing directions. However, the Examiner asserts that analogous art Charlaix et al. disclose “wherein the traveling includes passing by each of two opposing sides of the region of interest on said LoF's in each of two opposing directions”, see at least figures 4 - 6, page 1 paragraphs 0003 and 0019 - 0020, page 4 paragraph 0078 and page 4 paragraph 0095 - page 5 paragraph 0112  of Charlaix et al. wherein they disclose that the “aircraft for example follows a flight plan made up of separate parallel straight flight lines, while performing half-turns between the flight lines, so as to cover the entire geographical area”, that the “flight plan for example comprises a series of straight flight lines with turns to go from one straight flight line to the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 4, 7 - 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reece U.S. Patent No. 8,687,062 in view of Liu U.S. Publication No. 2017/0075351 A1.

-	With regards to claim 1, Reece discloses an imaging system for aerial 3D mapping (Reece, Abstract, Col. 1 Lines 35 - 44, Col. 2 Lines 49 - 67, Col. 4 Lines 33 - 50, Col. 5 Lines 16 - 56 [The Examiner asserts that “for aerial 3D mapping” is an intended use limitation and that intended use limitations are not given patentable weight, see at least MPEP § 2111.02 and § 2111.04.]) comprising: at least two cameras including a nadir camera and one or more oblique cameras; (Reece, Abstract, Figs. 1A - 2 & 6, Col. 1 Lines 35 - 48, Col. 2 Line 49 - Col. 3 Line 5, Col. 4 Line 55 - Col. 5 Line 15, Col. 8 Lines 45 - 47) a camera bracket configured to hold said nadir camera and said one or more oblique cameras rigidly immobile with respect to each other at differing angles with transverse to an axis (Reece, Abstract, Figs. 1 - 3 & 6, Col. 2 Line 49 - Col 3 Line 5, Col. 3 Lines 13 - 34, Col. 4 Line 55 - Col. 5 Line 15, Col. 7 Lines 35 - 46) and with all of said oblique cameras facing in the same longitudinal direction with respect to the axis; (Reece, Figs. 1A - 1B, 3 - 4 & 6 - 7, Col. 2 Line 53 - Col. 3 Line 5, Col. 3 Line 63 - Col. 4 Line 32, Col. 4 Line 63 - Col. 5 Line 15, Col. 8 Liens 45 - 47 [“illustrated schematically is one of the cameras that is directed at an oblique 

-	With regards to claim 2, Reece in view of Liu disclose the system of claim 1, wherein said nadir camera is held by said camera bracket at an angle of between 80 and 100 degrees to said axis. (Reece, Figs. 1A - 1B, 3 & 6 - 7, Col. 1 Lines 9 - 15, Col. 2 Lines 53 - 67, Col. 3 Lines 26 - 34 and 44 - 61, Col. 5 Lines 1 - 15 and Lines 32 - 35, Col. 6 Lines 35 - 37, Col. 7 Lines 47 - 57) 

-	With regards to claim 3, Reece in view of Liu disclose the system of claim 2, wherein said one or more oblique cameras are held at an oblique angle to said axis of between 15 to 75 degrees. (Reece, Figs. 1A - 1B, 3 - 4 & 6 - 7, Col. 3 Lines 13 - 34, Col. 3 Line 49 - Col. 4 Line 4, Col. 4 Lines 26 - 32, Col. 5 Lines 1 - 15) 

-	With regards to claim 4, Reece in view of Liu disclose the system of claim 3, wherein said at least two cameras is exactly two cameras. (Reece, Figs. 1A - 1B & 4, Col. 2 Line 49 - Col. 3 Line 5, Col. 4 Line 55 - Col. 5 Line 15, Col. 5 Lines 32 - 53 [“a control module 116 that connects to the rotators as well as to the two cameras” and “Other embodiments may include any number of cameras”]) 

-	With regards to claim 7, Reece in view of Liu disclose the system of claim 1, further comprising an aircraft (Reece, Figs. 1B & 3, Col. 1 Lines 6 - 18, Col. 2 Lines 8 - 9 and Lines 62 - 67, Col. 4 Lines 1 - 36, Col. 5 Lines 28 - 31, Col. 5 Line 60 - Col. 6 Line 3, Col. 7 Lines 2 - 20) and wherein said camera bracket is servo bracket. Pertaining to analogous art, Liu discloses an aircraft (Liu, Abstract, Pg. 2 ¶ 0040, Pg. 3 ¶ 0042 - 0043 and 0045 - 0048, Pg. 18 ¶ 0160 - Pg. 19 ¶ 0162, Pg. Pg. 20 ¶ 0170) and wherein said servo bracket is mounted to an underside of said aircraft. (Liu, Abstract, Pg. 2 ¶ 0040 - Pg. 3 ¶ 0045, Pg. 4 ¶ 0052 - 0055, Pg. 5 ¶ 0059 - 0062, Pg. 7 ¶ 0079 - Pg. 8 ¶ 0085, Pg. 18 ¶ 0160, Pg. 20 ¶ 0170) 

-	With regards to claim 8, Reece in view of Liu disclose the system of claim 7, wherein said camera bracket is mounted to said aircraft with said axis parallel to a longitudinal axis of the aircraft (Reece, Figs. 1A - 1B & 3,  Col. 2 Line 49 - Col. 3 Line 4, Col. 3 Lines 13 - 41, Col. 3 Line 55 - Col. 4 Line 41, Col. 6 Lines 1 - 19, Col. 7 Lines 35 - 46 [“a three axis system allows for motion of the camera cluster to be made around three separate mutually orthogonal axes”]) such that all of said one or more oblique cameras are facing in the same longitudinal direction selected from forward and backward. (Reece, Figs. 1A - 1B, 3 - 4 & 6 - 7, Col. 2 Line 53 - Col. 3 Line 5, Col. 3 Line 63 - Col. 4 Line 32, Col. 4 Line 63 - Col. 5 Line 15, Col. 8 Lines 45 - 47 [“illustrated schematically is one of the cameras that is directed at an oblique angle 108a and a vertically directed camera 108b that is partially obscured by the first camera 108a (in the figure). Also illustrated is a control module 116 that connects to the rotators as well as to the two cameras”, “Other embodiments may include any number of cameras” 

-	With regards to claim 9, Reece in view of Liu disclose the system of claim 1, wherein said camera bracket holds one of said at least two cameras translated transversely with respect to another of said at least two cameras with respect to said axis. (Reece, Abstract, Figs. 1A, 2 - 3 & 6, Col. 2 Lines 49 - 61, Col. 3 Lines 13 - 34, Col. 5 Lines 1 - 15, Col. 7 Lines 35 - 51, Col. 8 Lines 27 - 50)

-	With regards to claim 21, Reece in view of Liu disclose the system of claim 1, wherein the camera bracket rotates independently around said axis. (Reece, Abstract, Figs. 1A, 2 & 6, Col. 3 Lines 49 - 61, Col. 3 Lines 18 - 43, Col. 5 Lines 37 - 53, Col. 6 Lines 10 - 19, Col. 7 Lines 35 - 46) Reece fails to disclose the servo bracket. Pertaining to analogous art, Liu discloses wherein the camera bracket rotates independently of the servo bracket. (Liu, Pg. 2 ¶ 0040 - Pg. 3 ¶ 0041, Pg. 3 ¶ 0043 - 0044, Pg. 5 ¶ 0059 - Pg. 6 ¶ 0063) 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reece U.S. Patent No. 8,687,062 in view of Liu U.S. Publication No. 2017/0075351 A1 as applied to claim 1 above, and further in view of Lapstun et al. U.S. Publication No. 2016/0150142 A1.

-	With regards to claim 6, Reece in view of Liu disclose the system of claim 1. Reece fails to disclose expressly wherein said camera bracket further holds a lens of at least one of said at least two cameras immobile with respect to a body . 

Claims 10, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reece U.S. Patent No. 8,687,062 in view of Charlaix et al. U.S. Publication No. 2020/0077028 A1.

-	With regards to claim 10, Reece discloses a method of imaging a region of interest (Reece, Figs. 3 - 4 & 6 - 7, Col. 1 Lines 7 - 27, Col. 4 Lines 17 - 50, Col. 5 Lines 54 - 56, Col. 6 Line 38 - Col. 7 Line 34) comprising: traveling over said region of interest along parallel lines of flight (LoF’s), wherein the traveling includes passing by each of two opposing sides of the region of interest on said LoF’s, (Reece, Figs. 1B, 3 & 6 - 7, Col. 4 Lines 16 - 32, Col. 5 Lines 54 - 56, Col. 6 Line 38 - Col. 7 Line 25 [“In order to create a complete database of images of a city, multiple flights may be required. As an aircraft flies over a city or land mass in parallel lines, images are taken as illustrated in FIG. 3 or 4”]) while taking images directed along the LoF’s in only one of a forward or backwards oblique direction (Reece, Figs. 1A - 1B, 3 - 4 & 6 - 7, Col. 2 Line 53 - Col. 3 Line 5, Col. 3 in each of two opposing directions. Pertaining to analogous art, Charlaix et al. disclose a method of imaging a region of interest (Charlaix et al., Abstract, Figs. 1 - 6, Pg. 1 ¶ 0001 - 0003, Pg. 2 ¶ 0035, Pg. 4 ¶ 0075 - 0083, Pg. 6 ¶ 0117 - 0120) comprising: traveling over said region of interest along parallel lines of flight (LoF’s), (Charlaix et al., Figs. 4 - 6, Pg. 1 ¶ 0003 and 0019 - 0020, Pg. 4 ¶ 0078 and 0095, Pg. 5 ¶ 0100 - 0110) wherein the traveling includes passing by each of two opposing sides of the region of interest on said LoF’s in each of two opposing directions. (Charlaix et al., Figs. 4 - 6, Pg. 1 ¶ 0003 and 0019 - 0020, Pg. 4 ¶ 0078, Pg. 4 ¶ 0095 - Pg. 5 ¶ 0112 [“The aircraft for example follows a flight plan made up of separate parallel straight flight lines, while performing half-

-	With regards to claim 14, Reece in view of Charlaix et al. disclose the method of claim 10, wherein said overlapping images taken from said forward or backwards oblique and nadir direction are produced by exactly two cameras. (Reece, Figs. 1A - 1B & 4, Col. 2 Line 49 - Col. 3 Line 5, Col. 4 Line 55 - Col. 5 Line 15, Col. 5 Lines 32 - 53 [“a control module 116 that connects to the rotators as well as to the two cameras” and “Other embodiments may include any number of cameras”]) 

-	With regards to claim 16, Reece discloses a method of imaging a region of interest (Reece, Figs. 3 - 4 & 6 - 7, Col. 1 Lines 7 - 27, Col. 4 Lines 17 - 50, Col. 5 Lines 54 - 56, Col. 6 Line 38 - Col. 7 Line 34) comprising: traveling by each of two opposing sides of the region of interest along parallel lines of flight (LoF’s), (Reece, Figs. 1B, 3 & 6 - 7, Col. 4 Lines 16 - 32, Col. 5 Lines 54 - 56, Col. 6 Line 38 - Col. 7 Line 25 [“In order to create a complete database of images of a city, multiple flights may be required. As an aircraft flies over a city or land mass in parallel lines, images are taken as illustrated in FIG. 3 or 4”]) wherein the traveling includes passing by each of two opposing sides of the region of interest on said LoF’s, (Reece, Figs. 1B, 3 & 6 - 7, Col. 4 Lines 16 - 32, Col. 5 Lines 54 - 56, Col. 6 Line 38 - Col. 7 Line 25 [“In order to create a complete database of images of a city, multiple flights may be required. As an aircraft flies over a city or land mass in parallel lines, images are taken as illustrated in FIG. 3 or 4”]) while taking images directed along the LoF’s in only one of a forward or backwards oblique direction (Reece, Figs. 1A - 1B, 3 - 4 & 6 - 7, Col. 2 Line 53 - Col. 3 Line 5, Col. 3 Line 63 - Col. 4 Line 32, Col. 4 Line 63 - Col. 5 Line 15, Col. 8 Lines 45 - 47 [“illustrated schematically is one of the cameras that is directed at an oblique angle 108a and a vertically directed camera 108b that is partially obscured by the first camera 108a (in the figure). Also illustrated is a control module 116 that connects to the rotators as well as to the two cameras. This control module controls the rotation of the camera system around horizontal and vertical axes and also causes the cameras to take vertical and oblique images”, “Other embodiments may include any number of cameras” and “wherein the camera in each of two opposing directions. Pertaining to analogous art, Charlaix et al. disclose a method of imaging a region of interest (Charlaix et al., Abstract, Figs. 1 - 6, Pg. 1 ¶ 0001 - 0003, Pg. 2 ¶ 0035, Pg. 4 ¶ 0075 - 0083, Pg. 6 ¶ 0117 - 0120) comprising: traveling by each of two opposing sides of the region of interest along parallel lines of flight (LoF’s), (Charlaix et al., Figs. 4 - 6, Pg. 1 ¶ 0003 and 0019 - 0020, Pg. 4 ¶ 0078 and 0095, Pg. 5 ¶ 0100 - 0110) wherein the traveling includes passing by each of two opposing sides of the region of interest on said LoF’s in each of two opposing directions. (Charlaix et al., Figs. 4 - 6, Pg. 1 ¶ 0003 and 0019 - 0020, Pg. 4 ¶ 0078, Pg. 4 ¶ 0095 - Pg. 5 ¶ 0112 [“The aircraft for example follows a flight plan made up of separate parallel straight flight lines, while performing half-turns between the flight lines, so as to cover the entire geographical area”, “The flight plan for example comprises a series of straight flight lines with turns to go from one straight flight line to the next”, “In one exemplary embodiment, the first series of images and the second series of images are captured during the movement of the aircraft 6 respectively along a first straight flight line and a second straight flight line that are separate” and “The flight plan has three straight and parallel flight lines including a first flight line L1 passing laterally from one side of the protruding part 36 in a first direction (here 

-	With regards to claim 20, Reece in view of Charlaix et al. disclose the method of claim 16, wherein said overlapping images taken from said forward or backwards oblique and nadir direction are produced by exactly two cameras. (Reece, Figs. 1A - 1B & 4, Col. 2 Line 49 - Col. 3 Line 5, Col. 4 Line 55 - Col. 5 Line 15, Col. 5 Lines 32 - 53 [“a control module 116 that connects to the rotators as well as to the two cameras” and “Other embodiments may include any number of cameras”]) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Bennett et al. U.S. Publication No. 2009/0207250 A1; which is directed towards an aerial camera system with computer controlled leveling motors that is able to rotate a camera along the X, Y, and Z axes and move the camera along a Z-axis.
. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667